Citation Nr: 0514645	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-06 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel


INTRODUCTION

The veteran had active service from December 1957 to November 
1959.  Subsequent service in the New Jersey National Guard 
from 1981 to 1985 has not been confirmed. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


FINDING OF FACT

The veteran's eye disorders are not related to active 
service.  


CONCLUSION OF LAW

The veteran's eye disorders were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of a rating 
decision issued in May 2002, a Statement of the Case issued 
in December 2002; a Supplemental Statement of the Case issued 
in February 2003, as well as June 2001 and October 2004 
letters by the RO.

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the Case 
and Supplemental Statement of the Case, the RO notified the 
veteran of all regulations pertinent to his claim, informed 
him of the reasons for the denials, and provided him with 
additional opportunity to present evidence and argument.  In 
addition, the RO advised the veteran in its June 2001 and 
October 2004 letters of the respective duties of the VA and 
of the veteran in obtaining that evidence.  The June 2001 
letter was provided to the veteran before the RO denied his 
claim in May 2002.  Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (holding that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits).  
Therefore, the Board finds that the rating decision, the 
Statement of the Case, the Supplemental Statement of the 
Case, and the notification letters provided by the RO 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  VA assisted 
the veteran in the collection of relevant medical records, 
afforded the veteran a compensation examination in December 
2004, and offered the veteran a hearing to further develop 
his claim.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  Discussion

The veteran claims he is entitled to service connection for 
an eye disorder.  For the reasons set forth below, the Board 
disagrees.  

A.	Background

In his October 1957 pre-induction Report of Medical History, 
the veteran indicated that he had current or previous eye 
trouble.  In this same report, he further indicated that he 
had been refused employment due to his eye trouble.  In the 
physician's summary section of the report, it is noted 
"alleges defective vision.  Wears no glasses."  

Service medical records show that the veteran injured his 
left eye while serving on active duty.  In October 1958, 
service medical personnel reported that the veteran had been 
struck in his left eye by a steel band.  The veteran 
sustained a superficial corneal laceration.  The following 
day, medical personnel reported that the veteran's eye had 
"nearly healed."  Three days following the accident, 
medical personnel reported that the veteran's eye had healed 
without residual inflammation.  The veteran nevertheless 
reported that he still experienced a blurriness in his left 
eye.    

In his October 1959 separation Report of Medical History, the 
veteran did not report current eye trouble or a history of 
eye trouble.  In the physician's summary, it is noted "Eye 
trouble[.]  Told he needed glasses[.]   [H]as not gotten 
them."  In the separation Report of Medical Examination, the 
veteran's eyes are noted as Normal, and his vision is noted 
as 20/20 for both eyes. 

In a Report of Medical History dated in October 1976, the 
veteran reported no history of eye problems, or current eye 
problems.  In the Report of Medical Examination dated in the 
same month, the veteran's eyes are noted as Normal.  His 
visual acuity was reported as 20/30 in both eyes for distant 
vision, and 20/20 for both eyes for near vision.  

The veteran originally claimed service connection for a right 
eye injury in November 1960.  His claim was later denied in 
January 1961 due to the veteran's failure to report for a 
scheduled examination.  The veteran did not appeal this 
decision, nor is there indication in the record that VA 
informed the veteran of his appellate rights.  

In March 2001, the veteran again filed a claim for service 
connection for an eye disorder.  During the pendency of his 
claim, the veteran has maintained that pain, rather than 
vision loss caused by glaucoma or cataracts, is at the root 
of his service connection claim.  In a statement accompanying 
his VA Form 9, received in February 2003, the veteran stated 
"I did not claim a Right eye condition on the basis of loss 
of vision.  I claimed it on the basis of pain in my Right eye 
and the surrounding area, which has been a problem since I 
was hit in the eye with a steel strap in approximately 
1959."  The veteran then stated that he has experienced pain 
in his right eye since the in-service accident.  

VA afforded the veteran a compensation and pension 
examination in December 2004 to assess the current nature of 
any eye disorders, and whether such disorders relate to 
active service.  According to the report, the veteran 
reported seeing floaters in his right eye, particularly when 
tired.  He reported no eye pain or diplopia.  The examiner 
reported the veteran's best-corrected visual acuity at 20/40 
and 20/30.  

The examiner also reported that the veteran has glaucoma and 
cataracts, and that he has inferior visual field defects, 
macular degeneration, and posterior vitreous detachment in 
both eyes.  The examiner noted the veteran's in-service 
injury, but stated that the main cause of the veteran's 
decrease in visual acuity is his cataracts and his dry ARMD.  
The examiner stated that neither of these defects is related 
to the veteran's active service.  The examiner further stated 
that it was unlikely that the veteran's POAG related to 
active service either, because both eyes are affected by his 
disorders, not just the eye that was injured.  




B. 	Laws and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any of these three elements, the veteran 
is accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

C.	Analysis

At the outset, the Board notes that the veteran specifically 
claims service connection for a right eye injury, as he did 
in his November 1960 claim.  Service medical records 
indicate, however, that the in-service injury, which the 
veteran claims caused his current disorder, involved his left 
rather than his right eye.  Given the ambiguity on this 
issue, the Board will do as the RO did, and explore whether 
the evidence would support a service connection claim for 
either or both eyes.  

The Board also notes at the outset that the veteran has 
expressly stated that floaters and pain, and not vision loss, 
is at the core of his service connection claim.  But at his 
December 2004 compensation examination, the veteran reported 
no pain in his eyes.  Given the ambiguity surrounding the 
exact disorder the veteran claims, the Board will explore 
whether any currently diagnosed eye disorder relates to 
active service.      

The veteran's December 2004 examination demonstrated that the 
veteran now has current disorders in both eyes.  The first 
element of Pond is therefore satisfied.  Pond, 12 Vet. App. 
at 346.  The second element of Pond is also satisfied 
because, as the service medical records demonstrate, the 
veteran incurred an in-service injury to one of his eyes in 
October 1958.  Pond, 12 Vet. App. at 346.

The Board finds, however, that the evidence of record does 
not support the third element of Pond.  The record does not 
contain medical evidence of a nexus between the veteran's 
current disorders and his in-service injury.  Pond, 12 Vet. 
App. at 346.  Rather, the record contains a medical opinion 
stating the opposite, that the veteran's current eye 
disorders are not related to his active service.  

The Board finds this medical opinion supported by the 
evidence of record.  Though the veteran filed a claim in 
November 1960, he did not file another service connection 
claim until March of 2001, over 40 years following his 
discharge from service.  The record is absent of evidence 
that the veteran received treatment in the interim, even 
though the RO requested such evidence.  And an October 1976 
enlistment examination revealed normal eyes.  Indeed, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

The preponderance of the evidence is therefore against the 
veteran's claim that a current eye disorder relates to his 
in-service accident.  The benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Service connection for an eye disorder is denied.  



                         
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


